           Case 1:20-cr-00330-AJN Document 230 Filed 04/21/21 Page 1 of 3




Christian R. Everdell
+1 (212) 957-7600
ceverdell@cohengresser.com




                                                            April 21, 2021

BY ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

         Re: United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

         Pursuant to the Court’s Opinion and Order, dated April 16, 2021 (Dkt. 207), the parties

have met and conferred about a schedule for the remaining pretrial disclosures and other pretrial

motions practice. Although Ms. Maxwell maintains that a continuance of the trial date is

necessary to ensure a fair trial for the reasons we will set forth in our letter to the Court tomorrow,

we have discussed with the government disclosure dates assuming the trial begins on July 12,

2021.

         The following schedule indicates the areas of agreement and disagreement between the

parties. Areas of agreement include dates proposed by both parties (in bold). Areas of

disagreement include dates proposed by the defense (in bold) and dates proposed by the

government (underlined).

Parties Agree

         Government Expert Witness Disclosure
         April 23 – Government expert disclosure
           Case 1:20-cr-00330-AJN Document 230 Filed 04/21/21 Page 2 of 3




The Honorable Alison J. Nathan
April 21, 2021
Page 2


         Supplemental Pretrial Motions
         • May 7 – Defense supplemental motions due
         • May 21 – Government’s response due
         • May 28 – Defense replies due

         Identities of the Accusers
         • May 17 – Government will disclose the identities of the accusers to the defense

         Motions in limine
         • June 14 – Simultaneous filing of motions in limine by government and defense
         • June 28 – Simultaneous responses due

         Requests to Charge, Verdict Sheet, Proposed Voir Dire
         • June 25 – Parties submit these materials to the Court

         Jury Questionnaire and Pretrial Conferences
         • June 18 – Parties submit proposed jury questionnaires to the Court
         • Week of June 28 – Prospective jurors complete jury questionnaire
         • July 1 – Pretrial conference; parties receive completed jury questionnaires
         • July 9 – Final pretrial conference; parties exercise challenges based on jury
             questionnaires

  Parties Disagree

         Government Pretrial Disclosures
         • May 17 (eight weeks before trial) – the following government pretrial disclosures due:
               o Jencks Act/3500 material
               o 404(b) notice
               o Giglio material (any Brady material should be produced immediately)
               o Co-conspirator statements
               o Government witness list
               o Government exhibit list
         • The government proposes May 28 to produce Jencks Act/3500 material, 404(b) notice,
            Giglio material, and its witness list
         • The government proposes June 11 to produce its exhibit list and marked exhibits

         Defense Expert Witness Disclosure
         • June 14 – Defense expert disclosure
         • The government proposes May 14 for the defense to provide its expert witness
            disclosure
           Case 1:20-cr-00330-AJN Document 230 Filed 04/21/21 Page 3 of 3




The Honorable Alison J. Nathan
April 21, 2021
Page 3


         Defense Pretrial Disclosures
         • July 1 – Preliminary disclosure of information subject to Rule 16(b)(1)(A) and
            16(b)(1)(B)
         • The government proposes June 11 for the defense to disclose this information, as well
            as its witness list and witness statements pursuant to Rule 26.2.

                                                          Sincerely,


                                                            /s/ Christian Everdell     .
                                                          Christian R. Everdell
                                                          COHEN & GRESSER LLP
                                                          800 Third Avenue, 21st Floor
                                                          New York, New York 10022
                                                          (212) 957-7600


  cc:    All Counsel of Record (By ECF)
